04/07/2020


          IN THE SUPREME COURT OF THE STATE OF MOTFEaR
                                                                                          Case Number: PR 20-0003


                                        PR 20-0003                         APR 0 7 2020
                                                                       Bowen Greenwooci
                                                                     Clerk of Supreme Court
                                                                        State of IVontana
 IN RE PETITION OF HAO CHENG WANG TO
 SUBMIT LATE APPLICATION TO TAKE THE                                  ORDER
 BAR EXAM



       Hao Cheng Wang has filed a petition for leave to submit a late application to take
the Montana Bar Examination presently scheduled to be administered in July 2020.
Wang's petition establishes good cause for the request. Wang must also comply with all
other applicable Rules of Admission, including character and fitness certification, in
sufficient time to ultimately be able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition ofHao Cheng Wang for leave to submit
a late application to take the Montana Bar Examination in July 2020 is GRANTED,subject
to completion of all exam prerequisites. The application should be submitted no later than
April 15, 2020.
       The Clerk shall provide copies ofthis order to the Petitioner and to the Administrator
of the Board of Bar Exa4
                       .2ers at the State Bar of Montana.
      DATED this 1- day of April, 2020.




                                                           Chief Justice
Justices